Exhibit 10.12

 

EXECUTION VERSION

 

PURCHASE AGREEMENT

 

PURCHASE AGREEMENT, dated April 15, 2015 (this “Agreement”), by and between SLP
III EW Feeder I, L.P., as seller (the “Seller”), and Virtu Financial, Inc., a
Delaware corporation, as purchaser (the “Purchaser”).

 

WHEREAS, the Board of Directors of the Purchaser (the “Board”) has determined to
effect an underwritten initial public offering (the “IPO”) of the Purchaser’s
Class A common stock, par value $0.00001 per share (the “Class A Common Stock”);
and

 

WHEREAS, in connection with the consummation of the IPO, the Seller wishes to
sell to the Purchaser, and the Purchaser wishes to purchase from the Seller,
shares of Class A Common Stock.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which is hereby acknowledged, the parties hereto agree as follows:

 

ARTICLE 1

 

DEFINITIONS

 

1.1                               Definitions.  As used in this Agreement, and
unless the context requires a different meaning, the following terms shall have
the meanings set forth below:

 

“Closing” means the closing of the purchase of the Purchased Shares.

 

“Commission” means the Securities and Exchange Commission or any similar agency
then having jurisdiction to enforce the Securities Act.

 

“Discounted Price” means (i) the IPO Price less (ii) the Per Share Underwriting
Discount.

 

“Governmental Authority” means the government of any nation, state, city,
locality or other political subdivision of any thereof, any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“IPO Closing” means the initial closing of the sale of Class A Common Stock in
the IPO.

 

“IPO Price” means the per share public offering price for the Class A Common
Stock.

 

--------------------------------------------------------------------------------


 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other) or other security interest of any kind or
nature whatsoever.

 

“Per Share Underwriting Discount” means the underwriting discount per share paid
to the underwriters in the IPO.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind.

 

“Purchased Shares” means the number of shares of Class A Common Stock under the
column entitled “Purchased Shares” on Schedule I hereto.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.

 

ARTICLE 2

 

PURCHASE AND SALE OF SHARES

 

2.1                               Purchase and Sale.  Subject to the terms
herein set forth, at the Closing (as defined herein), (i) the Seller agrees to
sell, convey, assign and transfer to the Purchaser the Purchased Shares, and the
Purchaser agrees to purchase the Purchased Shares from the Seller for a purchase
price equal to the IPO Price per Purchased Share and (ii) the Seller shall be
responsible for the Per Share Underwriting Discount with respect to each
Purchased Share.  For administrative convenience, the net amount per Purchased
Share paid to the Seller by the Purchaser shall be the Discounted Price.

 

2.2                               Closing.

 

(a)                                 The Closing shall occur at the offices of
Paul, Weiss, Rifkind, Wharton & Garrison LLP, 1285 Avenue of the Americas, New
York, New York, 10019 immediately following the IPO Closing.

 

(b)                                 At the Closing, (i) the Purchaser shall
deliver to the Seller the Discounted Price for each Purchased Share being
purchased by the Purchaser from the Seller as set forth in Section 2.1, by wire
transfer of immediately available funds to a bank account designated in writing
by the Seller and (ii) the Seller shall deliver the number of shares of Class A
Common Stock included in the Purchased Shares being sold at the Closing in book
entry or certificated form, as applicable.

 

2.3                               Conditions to Closing.

 

(a)                                 The obligations of the Purchaser and the
Seller to be performed at the Closing shall be conditioned upon the simultaneous
or prior completion of the IPO Closing.

 

2

--------------------------------------------------------------------------------


 

(b)                                 The obligations of the Purchaser to be
performed at the Closing shall be subject to the condition that the
representations and warranties set forth in Article 3 shall be true and correct
as of the Closing as if then made.

 

(c)                                  The obligations of the Seller to be
performed at the Closing shall be subject to the condition that the
representations and warranties of the Purchaser set forth in Article 4 shall be
true and correct as of the Closing as if then made.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF THE SELLER

 

The Seller represents, warrants, and agrees as of the date hereof as follows:

 

3.1                               Authority; Execution and Delivery;
Enforceability.  The Seller has the full power and authority to execute, deliver
and perform this Agreement and to consummate the transactions contemplated
hereby.  The execution and delivery by the Seller of this Agreement and the
consummation by the Seller of the transactions contemplated hereby have been
duly authorized by all necessary action on the part of the Seller and no other
proceedings on the part of the Seller are necessary to approve this Agreement
and to consummate the transactions contemplated hereby.  The Seller has duly
executed and delivered this Agreement and, assuming due execution and delivery
by the Purchaser, this Agreement constitutes, or will constitute the legal,
valid and binding obligation of the Seller, enforceable against the Seller in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally or by equitable principles relating to enforceability.

 

3.2                               Title.  The Seller owns beneficially and of
record and has full power and authority to convey, free and clear of any Liens,
the Class A Common Stock included in the Purchased Shares set forth on
Schedule I hereto (subject to any transfer restrictions of general applicability
as may be provided under the Securities Act and the “blue sky” laws of the
various states of the United States).  Assuming the Purchaser has the requisite
power and authority to be the lawful owner of the Class A Common Stock, upon the
Seller’s receipt of the applicable purchase price and the transfer of the
Purchased Shares at the Closing, good, valid and marketable title to the Class A
Common Stock included in the Purchased Shares will pass to the Purchaser, free
and clear of any Liens.

 

3.3                               No Conflicts.  Neither the execution nor the
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any breach of or constitute a default under any term
of any material agreement, mortgage, indenture, license, permit, lease, or other
instrument or (ii) conflict with or result in a violation of any judgment,
decree, order, law, or regulation by which the Seller is bound.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 4

 

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser makes the following representations and warranties for the benefit
of the Seller as of the date hereof:

 

4.1                               Organization, Standing and Power.  The
Purchaser is duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is organized.

 

4.2                               Authority; Execution and Delivery;
Enforceability.  The Purchaser has the full power and authority to execute,
deliver and perform this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery by the Purchaser of this
Agreement and the consummation by the Purchaser of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Purchaser and no other proceedings on the part of the Purchaser are necessary to
approve this Agreement and to consummate the transactions contemplated hereby. 
The Purchaser has duly executed and delivered this Agreement, and, assuming due
execution and delivery by the Seller, this Agreement constitutes the legal,
valid and binding obligation of the Purchaser, enforceable against the Purchaser
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, fraudulent conveyance or
transfer, moratorium or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

4.3                               No Conflicts.  Neither the execution nor the
delivery of this Agreement nor the consummation of the transactions contemplated
hereby will (i) result in any breach of or constitute a default under any term
of any material agreement, mortgage, indenture, license, permit, lease, or other
instrument or (ii) conflict with or result in a violation of any judgment,
decree, order, law, or regulation by which the Purchaser is bound.

 

ARTICLE 5

 

MISCELLANEOUS

 

5.1                               Notices.  All notices or other communication
required or permitted hereunder shall be in writing and shall be delivered
personally, telecopied or sent by certified, registered or express mail, postage
prepaid.  Any such notice shall be deemed given when so delivered personally,
telecopied or sent by certified, registered or express mail, as follows:

 

4

--------------------------------------------------------------------------------


 

(a)

If to the Seller, to:

 

 

 

SLP III EW Feeder I, L.P.

 

2775 Sand Hill Road, Suite 100

 

Menlo Park, California 94025

 

Telephone: (650) 233-8120

 

Facsimile: (650) 233-8125

 

Attention: Karen King

 

 

 

9 West 57th Street, 32nd Floor

 

New York, NY 10019

 

Telephone: (212) 981-5600

 

Facsimile: (212) 981-3535

 

Attention: Andrew J. Schader

 

 

 

With a copy to (which shall not constitute actual or constructive notice):

 

 

 

Simpson Thacher & Barlett LLP

 

2475 Hanover Street

 

Palo Alto, California 94304

 

Telephone: (650) 251-5000

 

Facsimile: (650) 251-5002

 

Attention: Rich Capelouto

 

   Atif I. Azher

 

 

(b)

If to the Purchaser, to:

 

 

 

Virtu Financial, Inc.

 

900 Third Avenue

 

New York, NY 10022-1010

 

Telephone: (212) 418-0100

 

Facsimile: (212) 418 0100

 

Attention: General Counsel

 

 

 

With a copy to (which shall not constitute actual or constructive notice):

 

 

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP

 

1285 Avenue of the Americas

 

New York, NY 10019-6064

 

Telephone: (212) 373-3000

 

Facsimile: (212) 757-3990

 

Attention: John C. Kennedy, Esq.

 

Any party may by notice given in accordance with this Section 5.1 designate
another address or person for receipt of notices hereunder.

 

5

--------------------------------------------------------------------------------


 

5.2                               Successors and Assigns.  This Agreement shall
inure to the benefit of and be binding upon the successors and permitted assigns
of the parties hereto.  No Person other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.  No party hereto may assign its rights under this Agreement without
the prior written consent of the other party hereto.

 

5.3                               Amendment and Waiver.

 

(a)                                 No failure or delay on the part of the
Seller or the Purchaser in exercising any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  The remedies provided for
herein are cumulative and are not exclusive of any remedies that may be
available to the Seller or the Purchaser at law, in equity or otherwise.

 

(b)                                 Any amendment, supplement or modification of
or to any provision of this Agreement and any waiver of any provision of this
Agreement shall be effective only if it is made or given in writing and signed
by the Seller and the Purchaser.

 

5.4                               Counterparts.  This Agreement may be executed
in any number of counterparts and in separate counterparts, all of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Facsimile signatures or signatures
received as a .pdf attachment to electronic mail shall be treated as original
signatures for all purposes of this Agreement.  This Agreement shall become
effective when, and only when, each party hereto shall have received a
counterpart signed by all of the other parties hereto.

 

5.5                               Headings.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof.

 

5.6                               Governing Law.  This agreement shall be
governed by and construed in accordance with the laws of the State of Delaware. 
The parties hereto agree that any suit, action or proceeding seeking to enforce
any provision of, or based on any matter arising out of or in connection with,
this agreement or the transactions contemplated hereby shall be brought in the
Delaware chancery court or, if such court shall not have jurisdiction, any
federal court located in the State of Delaware or other Delaware state court,
and each of the parties hereby irrevocably consents to the jurisdiction of such
courts (and of the appropriate appellate courts therefrom) in any such suit,
action or proceeding and irrevocably waives, to the fullest extent permitted by
law, any objection that it may now or hereafter have to the laying of the venue
of any such suit, action or proceeding in any such court or that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum.  Process in any such suit, action or proceeding may be
served on any party anywhere in the world, whether within or without the
jurisdiction of any such court.

 

5.7                               Severability.  If any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or

 

6

--------------------------------------------------------------------------------


 

unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

5.8                               Entire Agreement.  This Agreement, together
with the schedules and exhibits hereto, are intended by the parties as a final
expression of their agreement and are intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or therein.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.

 

5.9                               Further Assurances.  Each of the parties shall
execute such documents and perform such further acts (including, without
limitation, obtaining any consents, exemptions, authorizations, or other actions
by, or giving any notices to, or making any filings with, any Governmental
Authority or any other Person) as may be reasonably required or desirable to
carry out or to perform the provisions of this Agreement.

 

[Remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective officers hereunto duly authorized as of the
date first above written.

 

 

 

 

SLP III EW FEEDER I, L.P.

 

 

 

 

 

By: Silver Lake Technology Associates III, L.P., its general partner

 

 

 

By: SLTA III (GP), L.L.C., its general partner

 

 

 

By: Silver Lake Group, L.L.C., its managing member

 

 

 

 

/s/ Michael Bingle

 

By:

Michael Bingle

 

Title:

Managing Member

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

 

VIRTU FINANCIAL, INC.

 

 

 

 

 

 

By:

/s/ Douglas A. Cifu

 

 

Name:

Douglas A. Cifu

 

 

Title:

Chief Executive Officer

 

[Signature Page to Purchase Agreement]

 

--------------------------------------------------------------------------------


 

Schedule I

 

Purchased Shares

 

Purchased
Shares

3,470,724

 

--------------------------------------------------------------------------------